CHARLES J. SCHUCK, Judge.
Claimant, F. J. Spragg, of Littleton, West Virginia, seeks reimbursement in the sum of $40.00 which amount is claimed as damages to claimant’s car occasioned by state road truck #300-703 negligently colliding therewith and causing the damages in question. The accident happened on March 7, 1943. Claimant’s truck was parked along the highway, route 250, near Kingmont in Marion county, West Virginia, and while so parked, the state road truck in question, not being securely locked, drifted back and struck and collided with the left side of claimant’s automobile, causing the damages which occasioned the outlay of the amount in question.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount, and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted and are of the opinion that it should be entered as an approved claim and an award is made accordingly in the sum of forty dollars ($40.00) in full settlement.